Citation Nr: 0328634	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-24 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a neurological 
disability, the residuals of a head injury.  

2.	Entitlement to service connection for pseudofolliculitis 
barbae (PFB).  

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for PTSD and PFB will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

A neurological disability resulting from an inservice head 
injury is not currently demonstrated.  


CONCLUSION OF LAW

A neurological disability, the residuals of a head injury, 
was not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The January 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The veteran was informed of 38 C.F.R. § 
3.159(b)(1) in the supplemental statements of the case dated 
in February 2002 and January 2003.  However, no evidence was 
requested at those times.  The RO last requested evidence 
directly from the veteran in 1998.  Accordingly the Board 
finds that the veteran is not prejudiced by this decision. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board further finds that the requirements of the VCAA 
have been met.

Factual Background

On examination for entry upon active duty shows no pertinent 
abnormality.  Service medical records show that in August 
1980 the veteran was found lying prone in a parking lot.  
Witnesses said that he had been attacked and hit on the back 
of the head with something like a pipe.  He was lethargic, 
with alcohol on his breath, and had some bleeding on the 
occipital area of the back of the head, just above the neck.  
He was brought to the emergency room of a service facility 
hospital where he stated that he had no loss of 
consciousness, headache, blurred vision or abdominal pain.  
Examination showed only small abrasions of the upper and 
lower lips and lacerations in the occipital region of the 
scalp.  Neurologic evaluation showed no abnormality.  The 
assessment was full thickness scalp laceration.  

No complaints related to the head trauma are shown in the 
service medical records following the incurrence of the 
injury.  On examination for separation from service, 
conducted in October 1983, neurologic evaluation was normal.  

VA outpatient treatment records dated from 1996 to 2001 have 
been received and reviewed.  These records include a report 
of a period of hospitalization at a VA facility in December 
1997 and January 1998.  During the course of this 
hospitalization it was reported that the veteran had recently 
been struck in the head, mugged prior to admission.  The 
veteran had complaints of headaches.  It was speculated that 
these could be related to the traumatic incident, but 
evaluation of the sinuses showed opacification of the frontal 
and maxillary sinuses that could also be a source for the 
veteran's headaches.  

An examination was conducted by VA in September 2000.  At 
that time, the veteran's of head trauma during service and 
subsequent development of headaches 5 to 6 years ago was 
reviewed.  It was noted that the veteran had sustained a 
minor laceration behind his right ear in a mugging attack in 
December 1998, but did not recall being struck over the head 
and did not lose consciousness.  He now complained of some 
mild memory disturbance and occasional dizziness without true 
vertigo.  There was no history of diplopia, dysphasia, 
dysarthria, focal paresthesias, focal weakness, tinnitus, 
ataxia or imbalance.  The veteran was given a neurologic 
evaluation.  The assessment was of chronic tension-type 
headache.  The examiner rendered an opinion that it was not 
likely that the veteran's headaches, which began 5 to 6 years 
ago, are related to his history of head trauma during 
service.  

The veteran testified at a hearing on appeal in June 2001.  
At that time, the veteran related the circumstances 
surrounding the head trauma during service and that he has 
headaches that he believes are related to that head trauma.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran's statements and testimony describing the injury 
and associated symptoms are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The record shows that the veteran sustained head trauma during 
service, but there are no indications in the service medical 
records that the veteran had neurologic problems, to include 
headaches associated with the head injury.   The first post 
service evinced of any possible neurological problems was in 
December 1997 when the veteran was hospitalized after being 
mugged.  At that time he reported headaches.  This is many 
years after service.  Additionally, following the September 
2000 VA examination the only disability diagnosed was tension-
type headaches.  Further the examiner did not relate the 
headaches to service.  There is no medical evidence of record, 
which contradicts this opinion. 

As the record does not show that the veteran currently 
manifests a neurological disability resulting from the head 
trauma that he sustained during service, service connection 
is not warranted.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).


ORDER

Service connection for a neurological disability, the 
residuals of a head injury, is denied.  


REMAND

Regarding the remaining issues on appeal, it is noted that 
the veteran was treated for PFB during service and that VA 
outpatient treatment records in August 2000 show current 
manifestations of this disorder.  As such, the Board is of 
the opinion that a current VA examination is warranted.  

A VA examination conducted in September 2000 found that the 
veteran did not manifest symptoms of PTSD.  Subsequent to 
that evaluation in July 2001, the veteran was diagnosed as 
having PTSD at a VA outpatient clinic.  In West v. Brown, 7 
Vet. App. 70 (1994), the United State Court of Appeals for 
Veterans Claims (Court) held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.  

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam, primarily his participation 
in the evacuation of Vietnam in April 1975.  He indicated 
that the vessel on which he was serving came under enemy 
fire.  The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) confirmed that the vessel, on which he as 
assigned, the U.S.S. Kawishiwi, did participate in this 
activity.  USASCRUR did not confirm that the vessel came 
under enemy fire.  Under these circumstances, additional 
evaluation is needed.  

Therefore, the claims are remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

2.  The RO should request the VA North 
Texas Health Care System to furnish 
copies of any medical records covering 
the period from August 2001 to the 
present.  

3.  Thereafter, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated tests 
are to be conducted.  The RO is to inform 
the examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  Inform the examiner that the 
stressor of participating in the 
evacuation of South Vietnamese in April 
1975 while servicing aboard the U.S.S. 
Kawishiwi has been verified.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the post-
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors.  A complete rational 
of any opinion expressed should be 
included in the examination report.

4.  A VA examination by a dermatologist 
should be conducted to determine the 
nature, severity, and etiology of the 
pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner. Any specialized testing deemed 
necessary should be performed.

It is requested that the examiner obtain a 
detailed history of in-service and post-
service clinical history.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
pseudofolliculitis barbae, if diagnosed, 
is related to the veteran's period of 
active military duty.  A complete rational 
for any opinion expressed should be 
included in the report.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


